UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: May 31 Date of reporting period: July 1, 2011 - June 30, 2012 PROXY VOTING RECORDS FMX Total Return Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. FMX Growth Allocation Fund Fund Description: NASDAQ-100 FUND-ADVISOR Ticker: RYAOX Security ID: 783554-520 Meeting Type: 2pecial Meeting of Stockholders Meeting Date: Tuesday, November 22, 2011 Record Date: Monday, October 03, 2011 Proposal: Mgt. Rec.: Vote Cast: Sponsor: 1 TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT BETWEEN THE TRUST AND SECURITIES INVESTORS, LLC FOR FOR Directors 3 DIRECTOR DONALD C. CACCIAPAGLIA FOR FOR Directors COREY A. COLEHOUR FOR FOR Directors J. KENNETH DALTON FOR FOR Directors JOHN O. DEMARET FOR FOR Directors RICHARD M. GOLDMAN FOR FOR Directors WERNER E. KELLER FOR FOR Directors THOMAS F. LYDON FOR FOR Directors PATRICK T. MCCARVILLE FOR FOR Directors ROGER SOMERS FOR FOR Directors 4 TO APPROVE A "MANAGER OF MANAGERS" ARRANGEMENT FOR FOR Directors FMX Growth Allocation Fund Fund Description: FLEXIBLE INCOME FUND CL N Ticker: CLFLX Security ID: 00764F458 Meeting Type: SPECIAL MEETING Meeting Date: Friday, February 17, 2012 Record Date: Monday, November 28, 2011 Proposal: Mgt. Rec.: Vote Cast: Sponsor: DIRECTOR 1) W. PATRICK CLARKE FOR FOR Directors 2) LARRY A. CARTER FOR FOR Directors 3) JOHN W. DAVIDSON FOR FOR Directors 4) EDWARD D. FOY FOR FOR Directors 5) DOUGLAS E. MCCASH FOR FOR Directors 6) ANTHONY J. HERTL FOR FOR Directors SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Dale J. Murphey Date: August 28, 2012 Dale J. Murphey President and Principal Executive Officer, FMX Growth Allocation Fund and the FMX Total Return Fund
